HARRIS, Judge.
The issue in this case is whether the court erred in admitting urine test reports under the business records exception to the hearsay rule. We find no error and affirm.
J.G. was charged with violating the terms of her community control by testing positive for drugs based on a urinalysis test. Veronica Wright, a substance abuse counselor at the CAPS program for Stewart-Marchman, an addiction treatment center, testified that as part of her job she administers random urine tests to the youths involved with the program. Ms. Wright testified that she prepared the paperwork for the test, distributed the cup for the sample, was present and witnessed J.G. give the sample, and personally took the sample to the lab for testing. The record suggests that the lab that did the analysis was also a part of Stewart March-man. The lab analysis report showing the presence of drugs was returned to her. She kept the report in the normal course of business and produced it at the hearing on the violation. This, we believe, complies with section 90.803(6), Florida Statutes.
AFFIRMED.
COBB and THOMPSON, JJ., concur.